52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Duane Wendall LARSON, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3408.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 7, 1995.Filed:  Apr. 17, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Duane Larson appeals from the District Court's1 order dismissing as successive his fourth 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's opinion is clearly correct.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, then United States District Judge for the District of Minnesota, now United States Circuit Judge